Title: To George Washington from Oliver Wolcott, Jr., 24 March 1796
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department March 24th 1796.
          
          The Secretary of the Treasury respectfully submits to the consideration of The President of the United States a Letter from the Collector of Boston to the Commissioner of the Revenue, with a Letter from the said Commissioner annexed thereto, relative to a quantity of oil necessary for the Lighthouse Establishment.
          From the information contained in those Letters, it appears that the article of oil is very scarce and difficult to be had. It is therefore the opinion of the Secretary, that it will be adviseable to authorise the Collector of Boston to contract with Messrs Jeffry & Russell for the delivery of twenty tons of strained oil at the price of one dollar pr gallon as mentioned in the Collector’s Letter. All which is respectfully submitted.
          
            Oliv: Wolcott JrSecy of the Treasury
          
        